Citation Nr: 0723266	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-28 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from March 1951 through March 
1954.  He  died in February 2002 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. At the time of his February 2002 death, the veteran was 
service connected for pruritus ani with dermatitis.

2. The February 2002 death certificate shows cardiopulmonary 
arrest as the veteran's immediate cause of death, with 
metastatic colon cancer a significant condition contributing 
to death but not resulting in the underlying cause.

3. There is no competent medical evidence in the record to 
indicate a cause and effect relationship between the 
veteran's cause of death and his active service.


CONCLUSION OF LAW

The criteria for service connection for cause of the 
veteran's death are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
veteran's death. She contends that the veteran's cause of 
death was related to his service-connected pruritus ani. The 
preponderance of the evidence is against her claim as the 
competent medical evidence shows that the veteran's  cause of 
death is not related to service or his service-connected 
disability.

To establish service connection for the cause of a veteran's 
death, the record must show that the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.

The veteran died in February 2002.  See Death Certificate.  
At the time of his death, service connection was in effect 
for pruritus ani with dermatitis.  See October 1954 rating 
decision.  His death certificate shows cardiopulmonary arrest 
as his immediate cause of death, with no conditions listed as 
"leading to immediate cause," but metastatic colon cancer 
listed as an other significant condition "contributing to 
death but not resulting in the underlying cause."  The 
appellant contends that the metastatic colon cancer was 
caused by the service-connected pruritus ani.  See appellants 
November 2003 notice of disagreement.  

While the Board appreciates the veteran's sincerity in her 
belief that the veteran's service connected condition caused 
his colon cancer, her statements are not competent evidence 
of a medical nexus.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence of a connection between colon 
cancer and pruritus ani is required for the appellants claim 
to be granted.

The record contains very few treatment records surrounding 
the veteran's death.  The appellant was asked for information 
regarding the veteran's private treatment, but no response 
was received by VA.  See June 2006 letter from VA to 
appellant.  The claim will, therefore, be decided based upon 
the evidence of record at this time.

In September 2002, a private physician submitted a statement 
indicating that the veteran was a patient of his for the ten 
years preceding his death.  The physician stated that the 
"anal pruritus could have possibly [led] to the rectal 
cancer/colon cancer leading to the patient's demise."  The 
opinion was not supported by any rationale or discussion of 
relevant records and clinical findings.  It was also too 
vague and speculative to warrant any probative weight.  
Medical opinions expressed in terms of "may" also imply 
"may" or "may not," and are too speculative to establish a 
plausible claim by themselves.  Because of the speculative 
nature of the September 2002 opinion, it is insufficient to 
provide a medical nexus in favor of the appellant's claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In July 2003, another private physician submitted a statement 
that read, in its entirety, as follows:  "It is my opinion, 
as [the veteran's] surgeon, that it is highly likely that the 
metastatic lesions in [the veteran's] colon were derived from 
his rectal cancer."  Not only is this opinion unsupported by 
rationale or supporting clinical evidence, it does not 
address the question at issue.  Knowing whether the veteran's 
metastatic lesions were caused by rectal cancer does not 
assist the Board in determining whether the cancer was caused 
by his pruritus ani.  As such, the July 2003 opinion does not 
inform this analysis.

VA afforded the appellant a medical opinion regarding her 
claim in April 2006.  The VA doctor reviewed the entire 
claims folder and accurately summarized his long-term course 
of pruritus ani and later diagnosis of the rectal cancer that 
contributed to his death.  The VA doctor agreed with the July 
2003 finding that the veteran's metastatic lesions were 
likely derived from the rectal cancer, but after reviewing 
medical literature, as well as the claims folder, concluded 
that there is no evidence that there are contributions to 
rectal cancer from pruritus ani or the various creams and 
salves used for the condition.  The VA doctor opined that it 
is less likely than not that the veteran's service connected 
disability contributed to his death from metastatic colon 
cancer. 

Also, a review of the service records does not show any 
possible manifestation of either a cardiopulmonary disability 
or colon cancer, such that the veteran's cause of death could 
be directly linked to a disease in service.  The lack of 
evidence in this regard is unfavorable and, therefore, weighs 
against the appellant's claim.

Because the only opinion of record with probative weight 
suggests that there is no connection between the veteran's 
cause of death and his service-connected disability, the 
preponderance of the evidence is against the appellant's 
claim.  The benefit-of-the- doubt rule is, therefore, 
inapplicable. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In the absence of competent evidence 
relating the veteran's cause of death to his service-
connected pruritus ani, or to an established event, injury, 
or disease during active service, entitlement to service 
connection is not warranted.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the appellant in 
the development of her claim.  Sufficient evidence is 
available to reach a decision and the appellant is not 
prejudiced by appellate review at this time.

VA sent the appellant letters in February 2003 and June 2006 
informing her of the evidence necessary to establish 
entitlement to service connection for the veteran's cause of 
death.  She was notified of what was necessary to establish 
the claim, what evidence she was expected to provide, and 
what VA would obtain on her behalf.  The June 2006 letter 
also asked the appellant to provide VA with any pertinent 
evidence she had regarding her claim.  Thus, these letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  
In the June 2006 letter, the appellant was also informed of 
the type of evidence necessary to establish an effective date 
and disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any defect with respect 
to the timing of the notice requirement was harmless error.  
The appellant was furnished content-complying notice and 
proper subsequent VA process, thus curing any error in the 
timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the appellant in substantiating 
her claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, her statements, the 
veteran's service medical records, private treatment records, 
and a VA medical opinion have been associated with the claims 
folder.  The appellant was been afforded several 
opportunities, but has not notified VA of any additional 
available relevant records with regard to her claim.  

VA has done everything reasonably possible to assist the 
appellant.  An additional remand for further development 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the appellant and further development is 
not warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


